                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


HOWARD COHAN,

               Plaintiff,
                                                     CIVIL NO. 19-11894
               V.                                    HON. LAURIE J. MICHELSON

CENTRAL FLORIDA RESTAURANTS,
INC.,

               Defendant.
                                             /

                                   ORDER OF DISMISSAL

       Pursuant to the Plaintiff having filed a Notice of Voluntary Dismissal on September 27,

2019 (ECF 4), the Court considers this case to be dismissed without prejudice and will close the

case without further order. Aamot v. Kassel, 1 F.3d 441, 445 (6th Cir. 1993) (“[A] Rule 41(a)(1)

notice of dismissal is self-effectuating, leaving no basis upon which a District Court can prevent

such a dismissal.”). Therefore,


       IT IS HEREBY ORDERED that the above-captioned matter is DISMISSED without
prejudice.

                                                     s/Laurie J. Michelson
                                                     LAURIE J. MICHELSON
Dated: September 30, 2019                            U.S. DISTRICT JUDGE
